Citation Nr: 1805355	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-04 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a lumbosacral spine disability (back condition), to include as secondary to a service-connected right knee condition.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This matter was previously before the Board in December 2016 and was remanded for further development. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's back condition was not incurred in service, nor is it proximately due to his service-connected right knee condition.


CONCLUSION OF LAW

The criteria for establishing service connection for a back condition have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).





III.  Merits of the Claim

A.  Facts

The Veteran's medical records show he has sought treatment and has had back pain consistently throughout the years from 2009. 

The Veteran continued to seek medical care for his back condition in January 2010. The Veteran had an MRI/CT for his back condition.  The Veteran's medical records noted a 1983 lower back tendon tear which had been verified by CT, for which the Veteran had ten weeks of traction.  The Veteran had an MRI performed on his back in November 2010.  The examiner noted the imaging showed some degenerative changes in the lower back, but the Veteran had stated most of his pain was in the upper lumbar/lower thoracic region.

The Veteran's spouse submitted a statement in June 2009.  The Veteran's spouse stated the Veteran's mobility had been steadily declining over the years and now his back was painful.  Because of his back, the Veteran's spouse said they rarely ever went on outings anymore and rarely got to ride their motorcycle.  The Veteran's spouse said the Veteran would not take medication and was in so much pain when he came home that he ate and went to bed and they rarely spent time together. 

The Veteran submitted a statement in June 2009.  The Veteran stated his back hurt all the time.  On a good day, the Veteran's pain was hard to deal with but on a bad day, it was impossible.  The Veteran stated he worked in a dealership.  He could no longer ride his motorcycle because it hurt too much to get on and off.  The Veteran stated riding in the car hurt his back.

The Veteran was afforded an examination for his back in June 2009.  The Veteran reported the date of onset of his back condition was in 2006.  The Veteran reported he was told his leg pain stemmed from his back.  The Veteran had been advised to undergo physical therapy but refused to do more than two sessions, but did take pain killers for his back condition.  The Veteran stated he had a deep back ache that was always present with an overlay of shooting pain.  The examiner opined the Veteran's lumbar spine degenerative disc disease was less likely than not the result of a right knee internal derangement.  The examiner explained there was little evidence of chronicity in the Veteran's medical record to find that the Veteran's service-connected right knee condition contributed to the development of the Veteran's low back condition.  The examiner stated there was no medical evidence demonstrating excessive gait disturbance or pathology that would have been significantly contributive to a back condition.  The examiner noted he based his rationale on the pathology of spine DDD as found in medical literature.

The Veteran completed a questionnaire for Social Security Administration (SSA) benefits in May 2010.  The Veteran said he was suffering from pain in the small of his back.  The Veteran said his pain was dull to moderate.  The Veteran stated his pain never went away and he had trouble walking, standing, and sitting.  The Veteran also noted his back pain interfered with his ability to reach, kneel, climb stairs, use his hands, and complete tasks.

In July 2011, the Veteran's supervisor submitted a letter.  The supervisor stated that while the Veteran was reliable and showed up on time when scheduled, he did have limitations due to his pain level.  To date, the company had been able to accommodate his pain, but they would not be able to do it any longer because the Veteran could not keep up with an acceptable average pace while on task.  Some days, the Veteran was not able to stay at work due to his pain.  His job required him to lift tires, heavy tools, and car parts.  The supervisor also stated the Veteran took too many breaks before moving on to his next task.

The Veteran had a back examination in February 2017.  The examiner reviewed the Veteran's file and noted the Veteran's diagnosis of lumbar degenerative disc disease and lumbar facet anthrosis.  The Veteran reported he had functional impairment due to his back because he could not lift heavy things from the ground and he could not bend over to pick things up.  The examiner noted the Veteran experienced flare ups but that the Veteran did not suffer from muscles spasms or guarding.  The examiner noted the Veteran did not suffer from any radiculopathy or ankylosis of the spine.  The examiner noted the Veteran did not have intervertebral disc syndrome (IVDS).  The examiner opined the Veteran's back condition was less likely than not incurred in or caused by service, saying that the Veteran's record was free of any back injury during service.  While the Veteran claimed his in-service knee injury caused his chronic back condition, the examiner did not make this link, opining that the Veteran's back condition was less likely than not proximately due to the Veteran's service connected knee condition.  The examiner explained that the Veteran's knee condition incurred in service while his back condition developed over the years since service.  The examiner explained the Veteran had worked many jobs which placed significant strain on his back over the years.  The examiner also opined that the Veteran's back condition was less likely than not aggravated beyond its natural progression by his knee condition. The examiner explained that the Veteran's back condition was likely caused by overuse and the nature of his employment since his service.  The examiner did not believe the Veteran's knee condition aggravated his back condition and that it was his work over the years which contributed to the chronic changes noted in his back.

B.  Analysis

The Veteran has put forth two theories of entitlement: First, the Veteran contends that his back condition was incurred in service and that there is a nexus between his in-service back injury and his current back condition.  Second, the Veteran contends his back condition is proximately due to his service-connected right knee condition.  

The evidence does not support a finding that the Veteran's back condition was incurred in service.  The Veteran has a diagnosed back condition.  The next question, for a claim of direct service connection, is whether there was an in-service incurrence of the Veteran's back condition.  While the Veteran's service treatment records (STRs) show that he did have a knee injury while in service, the STRs are negative for any mention of a back injury.  Additionally, the Veteran's lay statements do not support that he suffered an in-service back injury.  Rather, the Veteran has stated that he believes his back condition was caused by his service-connected right knee.  Because there was no in-service incurrence of the Veteran's back condition and there is no evidence the Veteran's back condition pre-existed service and was then aggravated by his service, direct service connection must be denied.

The evidence does not support a finding that the Veteran's back condition is proximately due to his service-connected right knee.  The Board acknowledges the Veteran has continued to seek medical treatment for his back condition over the years.  The Board also acknowledges the Veteran's statements that he believes his back condition is due to his service-connected right knee.  However, two examiners (See June 2009 examination and February 2017 examination) have opined the Veteran's back condition was less likely than not due to his service-connected right knee condition.  While the Veteran is competent to report his symptoms of a disability, he is not competent to opine on matters requiring medical knowledge, such as a causal connection between a right knee condition and a back condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's representative has asserted the Veteran's February 2017 examination was inadequate because the examiner provided conclusory statements without any adequate rationale to support medical opinion and based the negative direct service connection opinion on the mere absence of medical records.  The Veteran's representative also stated the examiner used personal opinion rather than an objective medical opinion regarding the possibility of secondary service connection.  The Board finds the February 2017 to be adequate.  The examiner accounted for the Veteran's lay statements, noting the Veteran stated his back pain was a result of his knee injury and that his back pain started in the last twenty years and progressively had gotten worse.  Throughout the exam, the examiner also noted the Veteran's lay statements with regards to how his back pain limited his functional activities.  The examiner stated the Veteran did not claim in his February 2017 examination that his back injury was incurred in service.  Absent objective medical records or lay statements showing an in-service event or injury, the examiner opined it was less likely than not the Veteran's back was incurred in service.  The examiner, after giving a negative secondary service connection opinion, explained the opinion, saying that the jobs the Veteran worked over the years since his release from service put significant strain on his back and that his back condition is likely from overuse and the nature of his employment since service.  Rather than a personal opinion, the examiner's opinion was rooted in an in-person examination of the Veteran, noting his lay statements,  the Veteran's medical records, and the examiner's professional opinion.  

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).


ORDER

Service connection for a lumbosacral spine disability, to include as secondary to a service-connected right knee condition, is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


